Filed 9/9/22 Perez v. Sanchez CA6
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      SIXTH APPELLATE DISTRICT


 CARLOS ALEJANDRO PEREZ,                                             H048330
                                                                    (Santa Clara County
           Plaintiff and Appellant,                                  Super. Ct. No. 19CH009049)

           v.

 MICHAEL JIMMY SANCHEZ,

           Defendant and Respondent.



         Carlos Alejandro Perez appeals from a three-year civil harassment restraining
order protecting Michael Jimmy Sanchez, who had a relationship with Perez’s ex-
girlfriend, Tracey Fuller. He challenges the trial court’s orders quashing two subpoenas
issued to Fuller and contends there was insufficient evidence of a “course of conduct” or
other basis for issuing the civil harassment restraining order. We conclude that Perez
failed to preserve his claims as to the subpoenas and that the civil harassment restraining
order was supported by substantial evidence. Accordingly, we affirm the June 26, 2020,
civil harassment restraining order.
                                            I.        BACKGROUND
         Perez and Fuller dated from December 2018 to May 2019. Sanchez also started
dating Fuller in December 2018. He considered himself to be cohabiting with her as of
April 2019.
       According to Fuller, she sent a message to Perez on June 1, 2019, stating that she
no longer wished to have a relationship with him, but on that day and on several other
occasions Perez showed up at her house unannounced and uninvited. According to
Perez, he was the one who ended their relationship.
       The morning of June 15, 2019, however, Perez went to Fuller’s house in
unincorporated Los Gatos. Fuller was out for a bike ride, but Sanchez was at home.
Sanchez did not answer Perez’s knock but saw Perez drive away in a “unique car” that
matched what Fuller had previously described for him. When Sanchez was unable to
reach Fuller to warn her Perez was in the area, Sanchez drove around the neighborhood in
hopes of warning her in person. While doing so, Sanchez spotted Perez. Because 20 to
30 minutes had passed since Perez had knocked at Fuller’s door, Perez’s continued
presence in the neighborhood heightened Sanchez’s concerns. Sanchez therefore
followed Perez and, at a stop sign, left his car to take a photo of Perez’s license plate.
“[Perez] asked who I was. I told him who I was. I told him I was dating Tracey. She
told me about him coming around.” Perez “did not look too happy” at Sanchez’s report
that he was dating Fuller. Sanchez told Perez to stop coming to Fuller’s home. Perez
objected that it was he who was Fuller’s boyfriend and got out of his car with his phone,
saying he was calling Fuller.1
       According to Sanchez, Perez then “rushed” him, punched him in the nose, and the
two fought until Sanchez subdued Perez on the ground and a bystander called police.
Perez, on the other hand, testified that he was about to call 911 when Sanchez, reaching
into Perez’s car, grabbed Perez’s phone and tossed it toward the highway. Perez testified
that Sanchez also took a second phone away from Perez. According to Perez, “that’s
when I got out of my vehicle and the altercation . . . happened in my attempt to grab one
of the phones to call 911.”

       1Fuller, in her declaration, averred that she received a phone call from Perez
during her ride that morning but that she did not answer the call.
                                              2
       Promptly thereafter, Perez contacted Fuller for the express purpose of obtaining
information about her relationship with Sanchez. Perez found Fuller to be insufficiently
cooperative in his efforts to know more. Consequently, on June 17, 2019, Fuller texted
Perez: “You have come by my home without permission four times and it makes me
unsafe and uncomfortable. I do not . . . want you to contact me again, come to my home,
or any location you think I might be at in an attempt to find/contact me. Furthermore, do
not contact either of my family members, friends, or colleagues. I am blocking
communication in telling you not to continue to show up at my home.” Perez testified
that Fuller’s lack of cooperation with his asserted need to investigate her relationship
with Sanchez “threw [Perez] off.” Perez further disputed the assertion that he had been to
Fuller’s home four times without permission, on the ground that each occasion was
“peaceful and documented.”
       On June 25, 2019, Sanchez learned of a 15-minute video Perez posted on
YouTube in which Perez talked about the June 15 fight with Sanchez, expressed his
desire to continue dating Fuller, and “described all of her friends list and whatnot.”
       On June 26, 2019, Perez returned to Fuller’s house. Perez testified that the reason
he went to the house was “to find out why Mr. Sanchez attacked me” and, while there, to
retrieve belongings and money he claimed Fuller owed him. Sanchez and Fuller had just
arrived at home when they heard rapid knocking on the door. Sanchez opened the door
to find Perez, clad “in tights from head to toe” with a GoPro camera on his head. Fuller
shut the door. Two days later, Fuller petitioned the family court for a domestic violence
restraining order; a temporary restraining order issued that same day.
       Because issuance of the domestic violence restraining order upset Perez, he
initially sued Fuller for slander but ultimately dismissed that action with prejudice; he
then hired a private investigator to obtain information on Sanchez, instead, so that Perez
could pursue a small claims action against him, which Perez filed in October. Perez


                                              3
obtained a default judgment against Sanchez, which Sanchez then successfully moved to
set aside.
       On November 7, 2019, according to Sanchez, he saw Perez driving on the freeway
toward Gilroy and then saw Perez drive by the parking lot of Sanchez’s Gilroy
workplace. Later that day, Sanchez and Fuller together saw Perez in his car at their
Campbell workplace.2 At the Campbell location, Perez encountered Sanchez and Fuller
in the parking lot. Fuller called the Campbell police and Perez was arrested for violating
the restraining order against Fuller. Perez testified at trial that he was only attempting to
find Sanchez’s place of employment in anticipation of effecting service of Perez’s small
claims action, but Perez did not offer this as an explanation to the officers who ultimately
arrested him.3 Rather, Perez told the police he “was driving to Nob Hill to pickup [sic]
some groceries and then driving the car down the street.” Perez did not have a process
server with him in Campbell and made no attempt to have anyone else serve Sanchez at
the scene. Moreover, Perez had already received information from the private
investigator he had retained identifying Sanchez’s workplace.
       Five days later, Perez filed a request for a civil harassment restraining order
against Sanchez.
       On December 26, 2019, Sanchez and Fuller saw someone lurking in the bushes
outside their home. On being detected, the person fled by jumping the fence. Sanchez
and Fuller believed the person to be Perez. Perez denied any proximity to their home on
that date: “After I was accused by Ms. Fuller of coming to her house unwanted, I began
to track myself via GPS.”



       2Sanchez and Fuller both worked for the same employer, which operates in both
Gilroy and Campbell. Sanchez works at both locations.
       3   At Perez’s request, the trial court admitted the police report into evidence.

                                                4
       In February 2020, Sanchez filed his own request for a civil harassment restraining
order against Perez.
       Following a June 8, 2020 hearing, the trial court took the matter under submission
and ultimately issued a three-year civil harassment restraining order against Perez. The
court also issued a one-year civil harassment restraining order against Sanchez.
       Perez timely appealed.
                                    II.    DISCUSSION
       Although Sanchez has filed no respondent’s brief in this appeal, we decide the
appeal on the record designated by Perez and Perez’s opening brief, in accordance with
California Rules of Court, rule 8.220(a)(2). It is a “ ‘cardinal principle of appellate
review’ ” that “[a] ‘ “ ‘judgment or order of the lower court is presumed correct[, and a]ll
intendments and presumptions are indulged to support it on matters as to which the
record is silent, and error must be affirmatively shown.’ ” ’ ” (In re Julian R. (2009) 47
Cal.4th 487, 498–499 (Julian R.).) Perez asserts that the trial court erred in its treatment
of his efforts to subpoena Fuller and its ultimate determination of the merits of Sanchez’s
cross-request for a restraining order, but his efforts to meet his burd en on appeal founder
against the presumption in favor of the judgment and our deferential review of the trial
court’s implied factual findings.
A.     Motion to Quash Subpoena Duces Tecum
       Perez argues that the trial court abused its discretion in granting Fuller’s motion to
quash his pretrial subpoena duces tecum. “We review a ruling on a motion to quash, like
other discovery orders, for abuse of discretion.” (Facebook, Inc. v. Superior Court of San
Diego County (2020) 10 Cal.5th 329, 359.) This is a deferential standard, which means
“a reviewing court generally will not substitute its opinion for that of the trial court and
will not set aside the trial court’s decision unless ‘there was “no legal justification” for
the order granting or denying the discovery in question.’ [Citation.]” (Krinsky v. Doe 6
(2008) 159 Cal.App.4th 1154, 1161.) Generally, a party “may obtain discovery regarding
                                               5
any matter, not privileged, that is relevant to the subject matter involved in the pending
action or to the determination of any motion made in that action, if the matter either is
itself admissible in evidence or appears reasonably calculated to lead to the discovery of
admissible evidence.” (Code Civ. Proc., § 2017.010.)4 Under normal circumstances, the
right to discovery is construed liberally. (Williams v. Superior Court (2017) 3 Cal.5th
531, 541.)
       The trial court granted Fuller’s motion to quash on the ground that “[t]he general
rule is that discovery is not available in restraining order matters, and [Perez] has not
established that the information sought would be relevant, admissible, or would lead to
the discovery of admissible evidence.” It is true that some courts have reasoned that,
“[t]here is no provision under section 527.6 allowing for discovery, and in any case,
under the civil harassment scheme there is insufficient time in which to cond uct
discovery.” (Thomas v. Quintero (2005) 126 Cal.App.4th 635, 650, fn. 11 (Quintero);
see also Diamond View Limited v. Herz (1986) 180 Cal.App.3d 612, 619, fn. 8.) In fact,
it “could arguably be an abuse of discretion if a trial court allowed discovery to go
forward at a time, or in a manner, which interfered in any way with the prompt hearing
on a petition under section 527.6.” (Quintero, supra, 126 Cal.App.4th 635, 650.) We
note, however, that by March 26, 2020, when the trial court in fact granted the motion to
quash, the merits hearing had already been delayed for months beyond the 21 to 25 days
contemplated by section 527.6, subdivision (g).5
       Nonetheless, Perez has not affirmatively demonstrated error in the trial court’s
alternative basis for granting Fuller’s motion to quash—that Perez had failed to


       4   Further undesignated statutory references are to the Code of Civil Procedure.

       5As of the date of the order on the motion to quash, state and local COVID-19
emergency orders made it highly unlikely that the matter would proceed to a hearing as
then scheduled for April 6, 2020.

                                              6
“establish[] that the information sought would be relevant, admissible, or would lead to
the discovery of admissible evidence.” A trial court has wide discretion in granting or
denying discovery. (Pacific Tel. & Tel. Co. v. Superior Court (1970) 2 Cal.3d 161, 171.)
And it is the appellant who bears the burden of providing an adequate record.
(Hernandez v. California Hospital Medical Center (2000) 78 Cal.App.4th 498, 502.)
“ ‘[I]f the record is inadequate for meaningful review, the appellant defaults and the
decision of the trial court should be affirmed.’ ” (Gee v. American Realty &
Construction, Inc. (2002) 99 Cal.App.4th 1412, 1416 (Gee); Foust v. San Jose
Construction Co., Inc. (2011) 198 Cal.App.4th 181, 187 (Foust).) This is so because a
judgment or order of the trial court is presumed correct and “error must be affirmatively
shown.” (Gee, supra, 99 Cal.App.4th at p. 1416; Foust, supra, 198 Cal.App.4th at
p. 187.) By omitting from his notice of designation of the record not only Fuller’s motion
to quash the subpoena duces tecum but even the subpoena itself, Perez has failed to carry
his burden of affirmatively demonstrating error.
       The omission of the subpoena itself is particularly problematic here, where Perez’s
assertion in his opposition to the motion to quash that he seeks only a narrow range of
communications between Fuller and himself is contradicted by Fuller’s reply,
characterizing the subpoena as seeking a range of communications between Fuller and
Sanchez, not Perez. Given the limited record Perez has designated, we are unable to
discern error in the trial court’s conclusion that the universe of documents sought by
subpoena was relevant, admissible, or reasonably likely to lead to the discovery of
admissible evidence, and not intended to “cause[] unwarranted annoyance,
embarrassment, or oppression” of Fuller for her relations with Sanchez. (See § 2023.010,
subd. (c) [misuse of discovery].)
       Perez relies on Schraer v. Berkeley Property Owners’ Assn. (1989) 207
Cal.App.3d 719 (Schraer) for the dictum that “the trial court in a harassment proceeding
may not arbitrarily limit the evidence presented to written testimony only, when relevant
                                             7
oral testimony is offered.” (Id. at p. 733, fn. 6.) But not only is this statement dictum
(Malatka v. Helm (2010) 188 Cal.App.4th 1074, 1085, fn. 5), it has no bearing on the
right to pretrial discovery, as opposed to the right to present oral testimony at the trial of
the merits. Schraer does nothing to establish that the trial court’s order quashing Perez’s
absent subpoena was undertaken “arbitrarily.”
       Because Perez has not met his burden of affirmatively demonstrating that the trial
court abused its discretion in quashing the subpoena, we need not address whether the
asserted error was prejudicial on this record.
B.     Subpoena for Appearance at the Hearing
       Following the trial court’s granting of Fuller’s motion to quash the subpoena duces
tecum, Perez served Fuller with a subpoena for her appearance at the June 8, 2020,
hearing. Fuller’s attorney appeared at the hearing and told the court that Fuller was
“available to show up in the event that she is required” with about 15 minutes’ notice. He
stated, however, that he was making a request that “either the court can consider a verbal
motion to quash, or the court can rule that it’s unnecessary for her to appear today.” The
trial court questioned Perez about the potential relevance of Fuller’s testimony. When the
trial court indicated to Perez that his own exhibit with text messages between Fuller and
Perez “would provide probably the most persuasive evidence of the point you are trying
to make”6 and that he “may not need her to be here to make those points, if they turn out
to be relevant,” Perez responded, “That’s correct.” The judge ultimately stated to Fuller’s
counsel that “it doesn’t seem like her being here to testify in person is anything to be
necessary, but I want to see how things develop here. And then, as soon as I make a
decisive ruling, I can contact you immediately if you want to leave a contact number for
us.” The record reflects no subsequent return to this issue: Perez never called Fuller as a

       6 Perez asserted that his communications with Fuller were relevant to impeach the
veracity of any statement Sanchez might attribute to Fuller characterizing her relations
with Perez.

                                               8
witness, never sought a final ruling prior to the close of evidence, and never sought to
supplement his earlier offer of proof to show that Fuller’s anticipated testimony would be
noncumulative.
       “ ‘An appellate court will ordinarily not consider procedural defects or erroneous
rulings, in connection with relief sought or defenses asserted, where an objection could
have been but was not presented to the lower court by some appropriate method . . . .
The circumstances may involve such intentional acts or acquiescence as to be
appropriately classified under the headings of estoppel or waiver . . . . Often, however,
the explanation is simply that it is unfair to the trial judge and to the adverse party to
take advantage of an error on appeal when it could easily have been corrected at the trial.’
[Citation.]” (Doers v. Golden Gate Bridge etc. Dist. (1979) 23 Cal.3d 180, 184, fn. 1,
original italics.) Perez, accordingly, did not preserve any claim of error as to Fuller’s
appearance as a subpoenaed trial witness.
C.     Request for Civil Harassment Restraining Order
       1.     Legal Standard
       Section 527.6 provides that a person who has suffered harassment may seek a
temporary restraining order and an order after hearing prohibiting harassment. (§ 527.6,
subd. (a)(1).) “ ‘Harassment’ ” is defined as “unlawful violence, a credible threat of
violence, or a knowing and willful course of conduct directed at a specific person that
seriously alarms, annoys, or harasses the person, and that served no legitimate purpose.”
(§ 527.6, subd. (b)(3).) Harassment consisting of a nonviolent course of conduct “must
be that which would cause a reasonable person to suffer substantial emotional distress,
and must actually cause substantial emotional distress to the petitioner.” (§ 527.6,
subd. (b)(3).)7 An order prohibiting harassment shall be issued if a judge “finds by clear
and convincing evidence that unlawful harassment exists . . . .” (§ 527.6, subd. (i).)

       To the extent Perez invites us to apply the definition of “stalking” within the
       7

meaning of either Penal Code section 646.9 or Civil Code section 1708.7, we note that
                                              9
       “We review issuance of a protective order for abuse of discretion, and the factual
findings necessary to support the protective order are reviewed for substantial evidence.”
(Parisi v. Mazzaferro (2016) 5 Cal.App.5th 1219, 1226.) Under the doctrine of implied
findings, we presume the trial court made all necessary factual findings supported by
substantial evidence. (Award Homes, Inc. v. County of San Benito (2021) 72 Cal.App.5th
290, 297 (Award Homes).) “[W]hen reviewing a finding that a fact has been proved by
clear and convincing evidence, the question before the appellate court is whether the
record as a whole contains substantial evidence from which a reasonable fact finder could
have found it highly probable that the fact was true.” (Conservatorship of O.B. (2020) 9
Cal.5th 989, 995-996.) We view the record in the light most favorable to the judgment
and accept the trial court’s express or implied assessment of the credibility of witnesses.
(Id. at p. 1008; see also Schild v. Rubin (1991) 232 Cal.App.3d 755, 762 (Schild).) It is
only after thus construing the evidentiary record and implied findings in favor of the
judgment and, here, Sanchez, that we may review de novo whether those facts “are
legally sufficient to constitute civil harassment under section 527.6 . . . .” (R.D. v. P.M.
(2011) 202 Cal.App.4th 181, 188.)
       2.     Analysis
       Perez here focuses solely on whether the evidence is sufficient to establish a
course of harassing conduct short of violence. We conclude, however, that the record
evidence is sufficient to support alternative implied findings of harassment—(1) that
Perez committed an unjustified (if not unprovoked) battery against Sanchez on June 15;
and (2) that Perez engaged in a course of nonviolent but harassing conduct designed to

the definition of harassment under section 527.6—which contemplates no determination
of criminal liability or civil liability in tort but merely a cessation of the harassing
conduct—is distinguishable. Harassment under section 527.6 requires no intention by the
perpetrator to seriously alarm, annoy, or harass the person targeted: by its plain terms,
the statute requires only that these be the actual and objectively reasonable effects.
(§ 527.6, subd. (b)(3).)

                                             10
punish Sanchez for his involvement with Fuller and for his participation in the June 15
mutual combat.
       Perez would have us limit our review to only the second of these. During closing
argument, the court expressed its “initial thoughts” that there was no “proof to the
required standard on either side” as to the June 15 altercation, inviting Sanchez’s counsel
to focus on the subsequent incidents, the dates of which the court indicated would be
“critical.” Perez argues that we should construe this statement—made 17 days before the
court issued its orders on the submitted matter—as conclusive: in Perez’s view, the court
had reached a final determination that “unlawful violence” was unavailable as a basis for
granting either party’s request and therefore relied solely on Perez’s post-June 15 actions
as a “course of conduct” constituting harassment.
       Perez’s invitation to so restrict the potential legal basis for the trial court’s ruling
misconstrues the limits of appellate review. We review the trial court’s ruling, not its
rationale. (City of Santa Monica v. Stewart (2005) 126 Cal.App.4th 43, 80.) We
construe all intendments and presumptions in favor of the judgment. (Julian R., supra,
47 Cal.4th at p. 499.) We imply any factual findings necessary to the judgment, so long
as supported by substantial evidence, as informed by the trial court’s standard of proof.
(Award Homes, supra, 72 Cal.App.5th at p. 297.) Given these constraints on our review,
we may not treat the trial court’s initial thoughts as limiting the trial court’s eventual
exercise of discretion once the matter was submitted.
       Moreover, the trial court’s decision to issue orders restraining both parties strongly
suggests that it abandoned—as it was entitled to do8 —its initial agnosticism as to whether
either party committed an act of unlawful violence: the restraining order protecting Perez
can only have been predicated on the June 15 incident. We therefore understand the trial


       8Even a tentative ruling announced under California Rules of Court, rule 3.1590 is
not binding on the trial court.

                                               11
court to have rejected Sanchez’s claim that Perez “charged at him” without provocation
and credited Perez’s testimony that Sanchez forcibly wrested Perez’s phone from him
while Perez was still in his car. But applying the doctrine of implied findings and
drawing all inferences in favor of the judgment, as we must, this construction of the
restraining order protecting Perez is not inconsistent with a further implied finding that
Perez thereafter emerged from his car and attacked Sanchez in retaliation—whether for
Sanchez’s treatment of the phone or for his relations with Fuller—and not in self-defense.
To the extent credited by the court, Sanchez’s testimony disputing Perez’s claim that,
once out of his car on June 15, Perez only “smack[ed] or elbow[ed] [Sanchez] in the
nose” in self-defense9 was sufficient to support this further implied finding.
       Even if we were able to artificially restrict the trial court to its pre-submission
musings, Perez’s arguments as to the sufficiency of evidence to support a finding of a
harassing course of conduct are equally unavailing, because they uniformly require us to
presume that the trial court credited his testimony over Sanchez’s or that the trial court
otherwise resolved factual inferences in his favor. Specifically, Perez contends that the
record only reflects conduct directed at Fuller, not at Sanchez, and that the November 7
incident was in furtherance of protected petitioning activity, leaving only June 26 as an
incident that could potentially support a course of conduct.
       As a matter of law, we reject Perez’s apparent suggestion that under
section 527.6—unlike Civil Code section 1707.8 and Penal Code section 646.9—it is the
perpetrator’s subjective intent and not the actual and objectively reasonable effect of his
purposeful conduct that is at issue. (See § 527.6, subd. (b)(1).) As a factual matter, to the


       9 It is clear the trial court credited much of Sanchez’s testimony about the totality
of Perez’s conduct. Although the court could reasonably have found Perez’s testimony to
be troubling in various respects, it could not have found the requisite clear and
convincing evidence of Perez’s harassment of Sanchez based solely on Perez’s testimony
in opposition.

                                              12
extent Perez asserts that Fuller was the only one to whom his conduct could have been
directed, we must resolve all factual conflicts and questions of credibility in favor of
Sanchez as the prevailing party. (Schild, supra, 232 Cal.App.3d at p. 762.) On this
record, we cannot say it was unreasonable for the trial court to conclude, as we must
presume, that Perez’s harassment was multidirectional in its reach, encompassing both
Fuller and Sanchez. To the extent the trial court credited Sanchez’s testimony over
Perez’s, or relied on the description of Perez’s YouTube video, it was further entitled to
find that Perez resented Sanchez’s claim to be Fuller’s boyfriend and protector so soon
after Perez claimed to have broken up with her, or that Perez—irrespective of his feelings
for Fuller—resented Sanchez for having subdued him physically on June 15. Perez, by
his own admission, pursued contact with Fuller by text and at her home for the express
purpose of seeking information about Sanchez and later channeled his resentment over
Fuller’s domestic violence restraining order into a small claims action against Sanchez
instead. The trial court could have discerned in this evidence a course of conduct by
which Perez repeatedly sought to instigate and escalate conflict with both Fuller and
Sanchez by openly provocative surveillance tactics. Thus, on this record, the trial court
could reasonably have found it highly probable that Perez’s conduct was directed at
Sanchez—whether or not that conduct was also directed at Fuller or the severance of
Fuller’s relationship with Sanchez, and whether or not Sanchez understood that he was
one of Perez’s targets at the time of each successive act.
       Perez’s argument that the trial court was prohibited from considering his conduct
on November 7 is equally unavailing. Perez is correct that constitutionally protected
activity is excluded from the definition of course of conduct. (Smith v. Silvey (1983) 149
Cal.App.3d 400, 405.) He is also correct that an attempt to serve process can be
considered protected petitioning activity. (Kenne v. Stennis (2014) 230 Cal.App.4th 953,
966.) But the trial court was not obliged to credit Perez’s post hoc justification for his
presence at both of Sanchez’s workplaces.
                                             13
       The record provides no support beyond Perez’s own testimony for his contention
that he was investigating Sanchez for purposes of service, and that testimony was
impeached by Perez’s prior inconsistent statements.10 Therefore, the trial court could
have found that Perez’s asserted justification lacked credibility and that the evidence
supported a different conclusion: that Perez was harassing Sanchez as payback for
Fuller’s restraining order. The court reasonably could have rejected Perez’s explanation
that he was simply attempting to confirm whether Sanchez was employed at the location.
The trial court therefore was entitled to consider this incident as part of a course of
conduct.
       We find no fault in the trial court’s implied determination that this course of
conduct would “cause a reasonable person to suffer substantial emotional distress,” as
required under section 527.6, subdivision (b)(3), or that Sanchez in fact feared for his
personal safety as well as for Fuller’s.
                                   III.    DISPOSITION
       The June 26, 2020 civil harassment restraining order after hearing issued against
Perez is affirmed.




       10 Perez does not assert he actually intended to attempt service on Sanchez at that
time; as a party to the action, Perez could not have effected proper service on Sanchez.
(§ 414.10.)
                                             14
                   LIE, J.




WE CONCUR:




GREENWOOD, P.J.




GROVER, J.




Perez v. Sanchez
H048330